Appeal from an order made in a proceeding under article 78 of the Civil Practice Act which determined that the petitioners Bacom and four others have a prior right to retain their positions, as motor vehicle license examiners in the State Department of Taxation and Finance, over the interveners Gernert and others. The interveners entered the public service at an earlier date than the petitioners but they were connected with the Transit Commission (Metropolitan Division of the New York State Department of Public Service) and were transferred and appointed to the positions in the State Department of Taxation and Finance at a later date than the petitioners Bacom and others. It was necessary that some be suspended. The statute requires that the suspensions be made in the inverse order of original appointment in the State service (Civil Service Law, § 31). This court decided the identical question here presented in Matter of Canfield v. Greene (250 App. Div. 181). That case in principle followed Matter of Horn v. Gillespie (267 N. Y. 333). Order affirmed, with fifty dollars costs. All concur. [181 Misc. 599.] [See 268 App. Div. 836.]